
	

114 HR 687 IH: Protect Interstate Commerce Act
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 687
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. King of Iowa (for himself, Mr. Rouzer, Mr. Neugebauer, Mr. Peterson, Mr. Blum, Mr. Huelskamp, and Mr. Young of Iowa) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To prevent States and local jurisdictions from interfering with the production and distribution of
			 agricultural products in interstate or foreign commerce.
	
	
 1.Short titleThis Act may be cited as the Protect Interstate Commerce Act. 2.Prohibition against interference by State and local governments with production or manufacture of items in other States (a)In generalConsistent with article I, section 8, clause 3 of the Constitution of the United States, the government of a State or locality therein shall not impose a standard or condition on the production or manufacture of any agricultural product sold or offered for sale in interstate commerce if—
 (1)such production or manufacture occurs in another State; and (2)the standard or condition is in addition to the standards and conditions applicable to such production or manufacture pursuant to—
 (A)Federal law; and (B)the laws of the State and locality in which such production or manufacture occurs.
 (b)Agricultural product definedIn this section, the term agricultural product has the meaning given such term in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626).
			
